DETAILED ACTION
The Amendment filed 05/12/21 has been entered.  Claims 1-20 are currently pending.  Despite the claim amendments and Applicant’s arguments, the previous 102 and 103 rejections are maintained as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Klode
Claim(s) 1, 3-4 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klode et al. (U.S. Patent Pub. No. 2005/0082908).  Klode is directed to a park brake having a latching device.  See Abstract; Fig. 3. 
Claim 1: Klode discloses a brake assembly [Figs. 1, 3-4] comprising: a caliper (16) including: one or more pistons (end of 21), one or more rotary to linear actuators (19, 21) that provides an axial force to move the one or more pistons, a motor gear unit 14, 18, 20) in communication with the one or more rotary to linear actuators, the motor gear unit including: a motor (14); and a motor brake [Fig. 4] that prevents movement of the motor gear unit, the one or more pistons, or both when the motor is turned off so that a brake apply is maintained, the motor brake including: a housing (50); an engaging element (78); a sleeve (54), and a solenoid (30, 44) connected to the sleeve so that when the solenoid moves the sleeve while maintaining connection to the sleeve [see Fig. 4 (54 always connected to 30)], the engaging 
Claim 3: Klode discloses that a plate (70) extends through a window (central hole in 54) in the sleeve and the plate assists in connecting the sleeve to the solenoid.  See Fig. 4; para. 0026. 
Claim 4: Klode discloses that the plate includes one or more arms (74) that connect to one or more arms (40) of the solenoid.  See Fig. 4. 
Claim 15: Klode discloses that the housing includes one or more tapered surfaces (angles surface of 52).  See Figs. 3, 7, 8. 
Claim 16: Klode discloses that the one or more tapered surfaces are in contact with a friction surface (78) of the engaging element when the engaging element and the housing are in contact.  See Figs. 7, 8 (78 contacts angles surface of 52 to enter into slot 53). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Klode in view of Shaw
Claims 2, 5-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klode in view of Shaw (U.S. Patent Pub. No. 2005/0279592).  Shaw is directed to a brake caliper with an integral parking brake.  See Abstract. 
	Claim 2: Klode is relied upon as in claim 1 above but the sleeve and engaging element move in the same direction during brake apply.  Shaw discloses a brake lock mechanism to lock a piston (54), 
Claim 5: Klode is relied upon as in claims 1 and 3 above but does not make use of “balls” to establish the engaging connection between the plate and engagement element.  Shaw discloses a brake lock mechanism to lock a piston (54), using an engagement element (72) and a solenoid (82) to actuate a sleeve (86), wherein a plurality of balls (88) [see para. 0026] are located between the plate (66) and the engagement element.  See Fig. 1.  It would be obvious to a person having ordinary skill in the art at the effective filing date of the invention to use balls because this is a well-known and commonly employed method to provide a frictional force between components to establish a lock therebetween.  
Claim 6: Shaw discloses that the plurality of balls move along the engaging element as the sleeve moves so that the plurality of balls move the engaging element into contact with the housing.  See para. 0031. 
Claim 7: Shaw discloses that the sleeve includes one or more bias features (84 or 68) that move one or more balls toward an axis of the engaging element so that the engaging element is axially moved.  See Fig. 1. 
Claim 8: Shaw discloses that the one or more bias features are an annular ring (68) that tapers and narrows as the bias features extend away from the solenoid.  See Fig. 1. 
Claim 9: Shaw discloses that the engaging element includes a conical portion (68) that is generally cone shaped.  See Fig. 1. 
Claim 10: Shaw discloses that the engaging element includes one or more engaging portions (75) on an opposite side of the engaging element as the conical portion.  See Fig. 1. 
Claim 11: Shaw discloses that the one or more engaging portions includes a friction surface (73) that contacts the housing (56) to create a braking force to prevent movement.  See Fig. 1.  Klode discloses that this lock can be applied to the motor. 
Claim 12: Shaw discloses that a plurality of balls (88) [see para. 0026] are in contact with the conical portion (68) and as the plurality of balls move towards a peak of the conical portion the engaging element moves towards the housing (56) and as the plurality of balls move away from the peak of the conical portion the engaging element moves away from the housing.  See Fig. 1. 
Claim 13: Shaw discloses that the conical portion includes one or more tracks.  See Fig. 1. 
Claim 14: Shaw discloses that a ball is located within each of the one or more tracks and the one or more tracks assist in guiding the balls during movement.  See Fig. 1. 
Claim 17: see claims 1, 3 and 5 above.
Claim 18: see claim 7 above.
Claim 19: see claim 8 above.
Claim 20: see claim 9 above. 

Response to Arguments
Applicant's arguments filed 05/12/21 have been fully considered but they are not persuasive. 
Applicant first traverses the 102 rejection of claim 1 because the newly added claim language further requires that the solenoid moves the sleeve “while maintaining connection to the sleeve.”  See Remarks, pages 7-8.  In response, the Klode solenoid includes both electromagnetic device 44 and component 30, which is always connected with the sleeve 54.  See Fig. 4.  Thus, the limitation is met.  Applicant improperly focuses solely on the electromagnetic device 44, when the rejection makes clear that component 30 is part of the claimed “solenoid.”  See para. 0021 (“The park brake device 10 comprises a solenoid member or housing 30 made from a magnetically soft material”). 
Next, Applicant traverses the rejection of claim 3, stating that no part of Klode latching device 70 extends through the hole of spring 54.  See Remarks, page 8.  In response, Figure 4 makes clear that the flat/plate portion 78 of the latching device 70 extends through a window/hole in the “sleeve” 54, and it assists in pressing it downward to the electromagnetic device 44.  Thus, the rejection is maintained. 
Third, Applicant traverses the rejection of claim 16, stating that the Klode tooth 78 does not contact any tapered surface of housing 50.  See Remarks, page 8-9.  In response, the tooth 78 contacts the angles surface of angled tooth 52 to be shifted into the notch 53.  See Fig. 7.  Applicant improperly focuses solely on the end result, when the components are locked into position, but to reach this position the tooth 78 must be in contact with the tapered surface of angled tooth 52.  The engagement element and housing are “in contact” during this time.  Hence, the limitation is met. 
Finally, Applicant traverses the 103 rejection of claim 2, providing an assortment of arguments – that the combination would render Klode “inoperable,” that there is “no suggestion or motivation” for the modification, and that there is “no roadmap or evidence” as to how match Shaw with Klode.  See Remarks, pages 10-11.  In response, the spring/”sleeve” 54 of Klode is used to bias a latching device 70 away from the latch gear 50, hence when the latching device 70 is moved toward the latch gear 50, the spring and latching device move in the same direction.  However, it would be obvious to one skilled in the art to use the spring to bias the opposite latching element instead to effectively carry out the same function/objective.  Thus, the spring 54 could be used to bias the gear 50 instead, which would result in the spring and latching device moving in opposite directions.  Only two possibilities of executing the same objective exist here, making this a modification that would be obvious to try to a person having ordinary skill in the art at the effective filing date of the invention.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 21, 2021